DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the remarks do not apply to the current grounds of rejection, the previous grounds being changed out of necessity by applicant's amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramer.
Regarding claim 1, Fig. 2 of Ramer discloses a radiant source (16) (see paragraph [0033]); a driver (11) (see paragraph [0034]); a controller; and a distance sensor (see paragraphs [0049-0051]); wherein the driver (11) converts an external power to an internal power to activate the radiant source (16), the controller is connected to the driver (11) and is configured to adjust a radiant power emitted by the radiant source (16), the radiation source is configured to generate a wavelength in  an UV  wavelength of 190-400 nm (see paragraph [0029]), the distance sensor is configured to dynamically obtain a distance of a closest object exposed to the UV radiation o the radiant source (see paragraph [0051]), and the controller is configured to use information of the distance provided by the distance sensor to dynamically adjust or maximize the radiant power of the radiant source such that a UV dosage received by the closest object (see paragraph [0051]) when extrapolated over an eight hour period does not exceed a UV threshold limit value dosage defined by ACGIH (see paragraphs [0040] and [0043]) for the wavelength.
Regarding claim 3, Ramer discloses the radiation source (16) has one peak wavelength in the range of 190-400 nm (see paragraph [0003]), and wherein the controller is configured to limit a peak wavelength UV dosage received by the closest object (see paragraph [0051]) exposed to the UV radiation of the radiant source (16) not exceeding a UV TLV dosage calculated based on the ACGIH Safety Guidelines at the peak wavelength (see paragraph [0040]).
Regarding claim 4, Fig. 2 of Ramer discloses the radiation source (16) has multiple wavelengths in the wavelength range of 190-400 nm (see paragraphs [0039-0040]), and wherein the controller is configured to limit a sum of a ratio of the received UV dosage extrapolated over the eight hour period by the closest object to an ACGIH TLV dosage for each wavelength in the 190-400 m range to be less than 100% (see paragraph [0040]).
Regarding claim 5, Fig. 2 of Ramer discloses the controller is configured to operate the radiant source (16) continuously at the same radiant power (see paragraphs [0043-0045]), wherein the controller is configured to limit a sum of a ratio of a per second UV dosage received by the closest object set forth by the ACGIH TLV dosage for each wavelength in the 190-400 nm range to be less than 100% (see paragraph [0040]).
Regarding claim 6, Fig. 2 of Ramer discloses the radiation source (16) has one peak wavelength in the wavelength range of 190-400 nm (see paragraph [0003]), wherein the controller is configured to operate the radiant source continuously (see paragraphs [0043-0045]), and wherein the controller is configured to operate the radiant source (16) continuously, and wherein the controller is configured to limit the per second UV dosage received by the closest object not to exceed the per second ACGIH TLV dosage at the peak wavelength (see paragraph [0040]).
Regarding claim 9, Fig. 2 of Ramer discloses the radiant source (16) comprises one or more LEDs (see paragraph [0035]).
Regarding claim 10, Fig. 2 of Ramer discloses the radiant source (16) comprises an excimer lamp having a gas or a combination of a plurality of gases to produce a wavelength in the wavelength range of 190-400 nm (see paragraph [0033]), and wherein the gas comprises KrCl (see paragraph [0033]).
Regarding claim 11, Ramer discloses the controller is configured to store one or more UV TLVs defined by the ACGIH (see paragraphs [0067] and [0040]).
Regarding claim 12, Ramer discloses the controller is configured to store an IES data of the radiant source (16) (see paragraph [0067]).
Regarding claim 16, Fig. 2 of Ramer discloses sensing dynamically(see paragraphs [0049-0051]), via a distance sensor (see paragraph [0100]) from a closest object to a continuous radiant source (16) capable of generating a wavelength in an UV wavelength range of 190-400 nm (see paragraph [0029]); and maximizing dynamically a radiant power of a radiant source according to the distance (see paragraph [0051]) such that a UV dosage received by the closest object does not exceed a UV threshold limit value dosage defined by the ACGIH (see paragraph [0040]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
June 2, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881